                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 YOSILA GODINEZ,                                       )
                                                       )
                           Plaintiff,                  )
                                                       )
                  v.                                   )   Case No. 4:20-cv-00828-GAF
                                                       )
 U.S. DEPARTMENT OF                                    )
 HOMELAND SECURITY, et al.,                            )
                                                       )
                           Defendants.                 )

                           JOINT MOTION TO STAY PROCEEDINGS
                            (With Supporting Suggestions Incorporated)

        Plaintiff and Defendants jointly move the Court to enter an order staying all proceedings

and deadlines in this case for a period of 45 days, making Defendants’ response to Plaintiff’s

Motion for Summary Judgment due May 7, 2021, if the case is not otherwise disposed of before

that date. In support, the parties state that since a priority date is now current, Plaintiff intends to

apply for adjustment of status with USCIS and is anticipated to be eligible for work authorization

in connection with such application. Kansas City ICE/Office of the Principal Legal Advisor has

agreed-in-principle to join in a motion with Plaintiff to reopen and terminate Plaintiff Godinez’s

removal proceedings, which will permit Plaintiff to seek adjustment of status (and work

authorization) with USCIS. Thereafter, Plaintiff intends to file with USCIS an adjustment

application, fee waiver application, and work authorization application. USCIS intends to

expedite Plaintiff’s work authorization application, which will obviate the need for further

litigation in this case.

        “A district court has broad discretion to stay proceedings when appropriate to control its

docket.” Sierra Club v. U.S. Army Corps of Eng'rs, 446 F.3d 808, 816 (8th Cir. 2006). “The

proponent of a stay bears the burden of establishing its need.” Clinton v. Jones, 520 U.S. 681,
                                                   1

          Case 4:20-cv-00828-GAF Document 31 Filed 03/23/21 Page 1 of 3
708 (1997). This Court has stated that “courts have considered the following factors in

determining whether a stay is warranted: ‘(1) potential prejudice to the non-moving party;

(2) hardship and inequity to the moving party if the action is not stayed; and (3) the judicial

resources that would be saved.’ ” Emerson v. Lincoln Electric Holdings, Inc., No. 09-6004-CV-

SJ-GAF, 2009 WL 690181, at *1 (W.D. Mo. Mar. 12, 2009) (quoting Rivers v. Walt Disney Co.,

980 F. Supp. 1358, 1360 (C.D. Cal. 1997)). See also In re: Pre-Filled Propane Tank Antitrust

Litig., No. 14-02567-MD-W-GAF, 2015 WL 11022887, at *2 (W.D. Mo. Feb. 24, 2015).

        Here, the balance of factors strongly favors a stay. First, the parties jointly move for a

stay, so there is no potential prejudice to any non-moving party. Second, the parties will suffer

hardship if the action is not stayed. If the action is not stayed, the parties will be forced to litigate

a complicated administrative law challenge which is likely to be rendered moot in advance of

this Court’s determination. Third, staying the case will preserve judicial resources. The parties

anticipate that after a brief stay, administrative action by Defendants will moot the current

controversy over the denial of Plaintiff Godinez’s application for employment authorization.




                                                    2

          Case 4:20-cv-00828-GAF Document 31 Filed 03/23/21 Page 2 of 3
       WHEREFORE, the parties move the Court to enter an order staying all proceedings and

deadlines in this case for a period of 45 days, making Defendants’ response to Plaintiff’s Motion

for Summary Judgment due May 7, 2021, if the case is not otherwise disposed of by that date.



Date: March 23, 2021

                                                      Respectfully submitted,

                                                      Teresa A. Moore
                                                      Acting United States Attorney

                                             By       /s/ Alan T. Simpson
                                                      Alan T. Simpson, MO #65183
                                                      Assistant United States Attorney
                                                      Western District of Missouri
                                                      400 East Ninth Street, Suite 5510
                                                      Kansas City, Missouri 64106
                                                      Telephone: (816) 426-3130
                                                      Facsimile: (816) 426-3165
                                                      Email: alan.simpson@usdoj.gov
                                                      ATTORNEY FOR DEFENDANTS



                                                      /s/ Rekha Sharma-Crawford
                                                      Rekha Sharma-Crawford, MO #58404
                                                      Sharma-Crawford Attorneys at Law
                                                      515 Avenida Cesar E. Chavez
                                                      Kansas City, MO 64108
                                                      Phone 816 994 2300
                                                      Fax 816 994 2310
                                                      Rekha@Sharma-Crawford.com
                                                      ATTORNEY FOR PLAINTIFF
                                                      YOSILA GODINEZ




                                                  3

         Case 4:20-cv-00828-GAF Document 31 Filed 03/23/21 Page 3 of 3
